DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examination Notice
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were effectively filed absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned at the time a later invention was effectively filed in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-4 in the reply filed on September 17, 2021 is acknowledged.  
Examiner acknowledges submission of the amendment to the claims 5, 9, and 12 in order to change dependence of these claims; claims 5, 9, and 12 now dependent on claim 1. Currently, claim 1 has been rejected under 35 U.S.C. 112(b) (see rejection below). Claims 2, 5-15 currently dependent on claim 1; however, if independent claim 1 is found allowable, any claim(s) depending from or otherwise requiring all 

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on September 16, 2021 was in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

The listing of references in the specification is not a proper information disclosure statement. 37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper." Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered. As a courtesy, Examiner has considered the following references listed in the specification and they have been cited on form PTO-892:
CN 107565538 A listed in paragraph [0006].
 
Specification
The abstract of the disclosure is objected to because of undue length (i.e., exceeds 181 words). Correction is required. See MPEP § 608.01(b). 
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.


Drawings
The drawings were received on June 01, 2020.  These drawings are acceptable.

Claim Objections
Claim(s) 1, 3 and 9 are objected to because of the following informalities: 
Claims 1 and 3 recite “a controlled surge protection device (CSPD) and/or a polarized reconfigurable lightning protection antenna”; when the claim recites “A and/or B” is interpreted as A alone, B alone, or A and B together. The examiner suggest change “A and/or B” to “at least one of A and B” for example “at least one of a controlled surge protection device (CSPD) and a polarized reconfigurable lightning protection antenna”.
Claim 9, line 6, “and the first switch K1 and the ground”, should be change to - - and the first switch K1 and a ground - -.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 1-2 and 5-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

With regard to claim 1, the term “easily” recited in the limitation “a current sensor installed on a metal object that easily forms an upward connecting leader and easily monitors a pulse current formed thereby, which is configured to detect a current pulse signal generated by the upward connecting leader” is a relative term which renders the claim indefinite. 
The term “easily” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Clarification is required.
For purposes of the examination, the limitation of claim 1 has been interpreted as “a current sensor installed on a metal object that forms an upward connecting leader and monitors a pulse current formed thereby, which is configured to detect a current pulse signal generated by the upward connecting leader”
Claim 2 and 5-15 are indefinite by dependence on claim 1.

Allowable Subject Matter
Claim(s) 1–2 and 5–15 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims. 

Claim(s) 3–4 are allowed.

The following is a statement of reasons for the indication of allowable subject matter: no prior art of record is considered to teach or suggest the combination of limitations of claim 1 and claim 3. Regarding to claim 1, in particular, the limitations “characterized in that, the early warning signal is sent to a controlled surge protection device (CSPD) and/or a polarized reconfigurable lightning protection antenna; in response, the controlled surge protection device (CSPD) completes on/off actions before a first return stroke so that 
Claims 2 and 5-15 would be allowed by dependence on claim 1.
Claim 4 is allowed by dependence on claim 3.

The closest prior art is considered to be Liu (CN 105244862 A) and Xia (CN 107565538 A)
Liu teaches a lightning protection system (Fig. 3), comprising: a current sensor (8 – Fig. 3) installed on a metal object (10 – Fig. 3) that forms an upward connecting leader and monitors a pulse current formed thereby (page 6, lines 14-15 – Machine Translation), which is configured to detect a current pulse signal generated by the upward connecting leader (page 6, lines 20-22 – Machine Translation); an antenna (9 – Fig. 3) installed near the current sensor (8 – Fig. 3), which is configured to detect a field pulse signal generated by a downward stepped leader (page 6, lines 23-24 – Machine Translation); a signal processing and warning module (SPWM) (7 – Fig. 3), which is configured to detect and process a received current pulse signal (page 6, lines 31-32 – Machine Translation) and a received field pulse signal (page 6, line 36 – Machine Translation), and issue a warning signal in case lightning development characteristics are captured (page 6, lines 31-39; page 7 lines 1-9 “signal processor sends early warning signal to lightning arrester”– Machine Translation), characterized in that, the early warning signal is sent to a controlled surge protection device (CSPD) (1 – Fig. 3). Xia teaches a controlled surge protection device obtains pre-warning signal output by the signal monitoring device, prior to subsequent counterattacking comes, so that the first .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see attached PTO-892.
Lin (CN 213072108 U) teaches a digital lightning protection and management system, comprising a grounding body, and an external lightning protection unit and an internal lightning protection unit connected with the grounding wire through the grounding wire, the internal lightning protection unit comprises an environment monitoring device; the environment monitoring device is connected with the grounding body through the grounding wire; the environment monitoring device is connected with the circuit lightning protection device and device lightning protection device through the lead; the external lightning protection unit and the internal lightning protection unit are in wireless communication with the management unit. In the utility model, the protection and management system independently divides the indoor lightning, the single indoor lightning passage can be divided into multiple groups of independent lightning passage, reducing the working load on the single lightning passage, which is good for accurately monitoring the lightning protection passage in the lightning passage; so as to conveniently manage the lightning protection information, realizing the management of lightning protection efficient.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicolas Bellido whose telephone number is (571) 272 5034.  The examiner can normally be reached on M-F: 8:30 am - 5:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on (571) 272 2391.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273 8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217 9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786 9199 (IN USA OR CANADA) or (571) 272 1000.

/N.B./Examiner, Art Unit 2836

							/JARED FUREMAN/                                                                                 Supervisory Patent Examiner, Art Unit 2836